DETAILED ACTION
Applicant is reminded that the application as published is not necessarily the same as the application as filed.  Accordingly, when Applicant indicates support for specification, drawing, or claim changes in Amendments, Applicant should refer to the specific location for such support in the application as filed, and not in the application as published.  Amendment B filed on 01 February 2021 at pages 7 and 8.
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 01 September 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 01 February 2021 has been entered.
Summary of the Interview
The reply filed on 01 February 2021 is not fully responsive to the prior Office action because it fails to include a complete or accurate record of the substance of the after-final interview conducted on 29 September 2020.  Because the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of two months from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  Extensions of this time period may be granted under 37 C.F.R. § 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum statutory period of six months set by 35 U.S.C. § 133.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 01 February 2021.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 and 3 to 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or joint inventor regards as the invention.
Claims 1 and 3 to 9 contain reference to a table found in the specification as filed.  “Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’”  M.P.E.P. 2173.05(s).  In this instance, the formulae of the claimed polysilsesquioxanes can be described in the claims by words and chemical terms.
Additionally with respect to claims 1 and 3 to 9, the range of ‘n’ in the claimed formula (RSiO1.5)n is undefined.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 to 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Allbritton et al. (U.S. Pat. Appl. Pub. No. 2013/0065795) in view of Laguitton (U.S. Pat. Appl. Pub. No. 2002/0090739), both references previously cited.
Regarding claim 1, Allbritton et al. teach an apparatus for collecting or culturing cells or cell colonies, the apparatus comprising:  a substrate formed from a flexible resilient polymeric material and having a first surface and an opposed second surface and a plurality of wells formed in the first surface in the form of an array; and a plurality of micro-elements releasably connected to the substrate in one of the wells.  Allbritton et al. at paragraph [0008].
Allbritton et al. do not teach that each micro-element comprising a polysilsesquioxane having a structure (RSiO1.5)n with R selected from a methyl, methyl-phenyl (assumed to mean benzyl), or phenyl group.  However, Laguitton teaches the modification of polymeric substrates by polysilsesquioxane having a structure (RSiO1.5)n with R selected from an alkyl group and methyl is the simplest alkyl group.  Laguitton at paragraphs [0013] and [0020].  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Allbritton et al.
Regarding claim 3, it would have been prima facie obvious to substitute one known polysilsesquioxane for another to obtain predictable results.  M.P.E.P. § 2141.
Regarding claim 4, Allbritton et al. teach doping the micro-elements with ferromagnetic particles.  Allbritton et al. at paragraph [0051].
Regarding claims 5 and 6, Allbritton et al. teach that the substrate is formed of an elastomer, for example polydimethylsiloxane.  Allbritton et al. at paragraph [0040].
Regarding claim 7, Laguitton teaches functionalization of the silsesquioxane with “primary amines, propyl hydrocarbon chain segments, silanol groups and siloxane bonds.”  Laguitton at paragraph [0037].
Regarding claim 8, Laguitton teaches covalently bound biologically and chemically active moieties.  Laguitton at paragraph [0036].
Claim 9 is drafted in a product-by-process format.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  M.P.E.P. § 2113.  As explained supra, the product of claim 9 is unpatentable over Allbritton et al. in view of Laguitton.
Response to Arguments
Applicant’s arguments filed on 01 February 2021 have been fully considered but are not persuasive.
First, even as admitted by Applicant on the record, Laguitton teaches polysilsesquioxanes with an alkyl functional group.  Amendment B filed on 01 February 2021 at page 8.  Applicant attempt to overcome this by arguing that the functions of the polysilsesquioxanes claimed are different from those in Laguitton.  However, Applicant is reminded that the intended use (function) of a claimed apparatus does not patentably distinguish it from the prior art.  Moreover, considering that Laguitton teaches alkyl polysilsesquioxanes, which would encompass the simplest alkyl group, namely methyl, whatever function the methyl polysilsesquioxanes in the claimed apparatus achieves, the alkyl polysilsesquioxanes of Laguitton would also necessarily achieve.
Second, regardless of whether Laguitton prefers this or that polysilsesquioxane, Amendment B filed on 01 February 2021 at pages 7 and 8, it does not mean that Laguitton disfavors others.  The prior art is good for all that it reasonably teaches to one of ordinary skill in the art, including non-preferred embodiments, and not merely for what is exemplified or preferred.  M.P.E.P. §§ 2123, 2141.02(VI).  Furthermore, the mere disclosure of more than one alternative does not constitute a teaching away from any of the other alternatives.  M.P.E.P. § 2145(X)(D)(1).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799